11‐4143‐cv (L) 
New York State Elec. & Gas Corp. v. FirstEnergy Corp. 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                                              

                                               August Term 2013 

               (Argued: March 6, 2014                          Decided: September 11, 2014) 

              Docket Nos. 11‐4143‐cv(L); 11‐4146‐cv(XAP);  11‐4149‐cv(XAP) 



                    NEW YORK STATE ELECTRIC AND GAS CORPORATION, 
                                             Plaintiff‐Counter‐Defendant‐ 
                                             Appellant‐Cross‐Appellee, 

                                                             v. 

                                         FIRSTENERGY CORPORATION,  
                                                        Defendant‐Counter‐Claimant‐ 
                                                        Appellee‐Cross‐Appellant, 


                                         FIRSTENERGY CORPORATION, 
                                                        Third‐Party Plaintiff‐Appellee, 
                                                         
                                                    v. 

                                                   I.D. BOOTH, INC.,   
                                                              Third‐Party Defendant‐Appellant. 



                     ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                         FOR THE NORTHERN DISTRICT OF NEW YORK 
Before: 

                                RAGGI, LYNCH, AND CHIN, Circuit Judges. 



                 Appeal from a judgment after trial before the United States District 

Court for the Northern District of New York (Peebles, M.J.), addressing claims 

under the Comprehensive Environmental Response, Compensation, and 

Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., for costs incurred in cleaning up 

coal tar contamination at manufactured gas plant sites in upstate New York.  The 

district court held the corporate successor to plaintiffʹs former parent company 

liable for a portion of the costs on a veil‐piercing theory, and it held the current 

owner of one site liable for a portion of the costs as well.    

                                 AFFIRMED IN PART, VACATED IN PART, 
                                         AND REMANDED. 
                             
                                          ____________________________ 
                                           
                                          DAVID L. ELKIND (Keisha A. Gary, Woody N. 
                                                Peterson, Geoffrey M. Long, on the brief), 
                                                Dickstein Shapiro LLP, Washington, DC, 
                                                for Plaintiff‐Counter‐Defendant‐Appellant‐
                                                Cross‐Appellee New York State Electric and 
                                                Gas Corporation. 
                                           
                                          PAUL D. CLEMENT (Gregory W. Hicks, Jr., Erin E. 
                                                Murphy, on the brief), Bancroft PLLC, 
                                                Washington, DC, and John F. Stoviack, Saul 

                                                 ‐ 2 ‐ 
 
                                          Ewing LLP, Philadelphia, PA, for Defendant‐
                                          Counter‐Claimant‐Appellee‐Cross‐Appellant‐
                                          Third‐Party Plaintiff‐Appellee FirstEnergy 
                                          Corporation. 
 
                                    BRYAN J. MAGGS (Donald S. Thompson, on the 
                                          brief), Davidson & OʹMara, P.C., Elmira, 
                                          NY, for Third‐Party Defendant‐Appellant I.D. 
                                          Booth. 
                                    ____________________________ 
                              
CHIN, Circuit Judge: 

                  In this case, New York State Electric and Gas Corporation 

(ʺNYSEGʺ) sued FirstEnergy Corporation (ʺFirstEnergyʺ) under section 107(a) of 

the Comprehensive Environmental Response, Compensation, and Liability Act 

of 1980, 42 U.S.C. §§ 9601 et seq. (ʺCERCLAʺ), to recover certain costs incurred in 

remediating coal tar contamination at certain of NYSEGʹs manufactured gas 

plants in upstate New York.  NYSEG contends that FirstEnergy is liable as the 

successor to NYSEGʹs former parent company, Associated Gas & Electric 

Company (ʺAGECOʺ), for a portion of the cleanup costs.  FirstEnergy filed 

counterclaims against NYSEG and third‐party claims against I.D. Booth, Inc. 

(ʺI.D. Boothʺ), the current owner of one of the sites, for cost contribution under 

section 113(f) of CERCLA.     




                                            ‐ 3 ‐ 
 
             On July 11, 2011, following a bench trial, the United States District 

Court for the Northern District of New York (Peebles, M.J.) issued a decision and 

order holding that NYSEG was entitled to recover certain cleanup costs from 

FirstEnergy based on a veil‐piercing theory, but limiting that recovery to certain 

sites.  New York State Elec. & Gas Corp. v. FirstEnergy Corp., 808 F. Supp. 2d 417, 

499‐502 (N.D.N.Y. 2011) (ʺNYSEGʺ).1  The district court also found I.D. Booth 

liable for a portion of the cleanup costs at one site.  Id. at 519. 

             We affirm in part, vacate in part, and remand.   

                             STATEMENT OF THE CASE 

A.    The MGPs 

             This case arises from the cleanup of hazardous waste created at 

certain former manufactured gas plants (ʺMGPsʺ) in upstate New York, currently 

or formerly owned by NYSEG or its predecessor companies.  MGPs began 

operating in the United States in the 1800s, producing gas used for cooking, 

lighting, and heating.  The plants created gas by heating coal to very high 

temperatures in large ovens.  The gas was then cleaned, processed and piped out 

for use.  Unfortunately, as the gas cooled, it created a number of by‐products, 

                                              
1 In accordance with 28 U.S.C. § 636(b)(1)(B),  the parties consented to have a United 

States magistrate judge conduct the proceedings.  
                                               ‐ 4 ‐ 
 
including coal tar, which inevitably leaked from tar‐handling equipment.  

Because coal tar is heavier than water, it tends to migrate in the subsurface, and 

travels underground from a site through the water table until it runs into a 

confining layer, such as bedrock.  Coal tar also leaches into groundwater, causing 

groundwater contamination.  The Environmental Protection Agency (ʺEPAʺ) 

listed coal tar as a hazardous waste in 1992.  See 40 C.F.R. § 261.32(a) (2012);  see 

also Identification and Listing of Hazardous Waste; CERCLA Hazardous 

Substance Designation; Reportable Quantity Adjustment; Coke By‐Products 

Wastes, 57 Fed. Reg. 37,284‐285 (Aug. 18, 1992) (codified at 40 C.F.R. Pts. 261, 271, 

& 302). 

             Most of the MGPs closed in the 1930s and 1940s when natural gas 

began to be delivered through interstate pipelines.  In this case, all of the waste in 

dispute was manufactured before 1940.  NYSEG or its predecessors owned at 

least thirty‐eight MGP sites, including the sites at issue in this case.  

B.    The Cleanup 

             Most of the sites at issue were listed by the New York State 

Department of Environmental Conservation (ʺDECʺ) in 1986 as Class ʺ2aʺ sites 




                                          ‐ 5 ‐ 
 
on the Registry of Inactive Hazardous Waste Disposal Sites in New York.2  In the 

1980s, NYSEG investigated all the MGP sites involved in this case, except 

Newark and Corning.  In March 1994, DEC entered into a Consent Order with 

NYSEG addressing the investigation and cleanup of coal tar and associated 

hazardous substances at all the sites in this action, except Corning.  Since then, 

DEC has retained oversight of the cleanup process and approved all cleanup 

projects at each MGP site at issue in this case.   

C.     Corporate History 

              The history of the corporations involved in this case is long and 

tortured.  We relate only the points relevant to the issues before us.3 

              AGECO was incorporated as a public utility holding company in 

1906.  By 1907 it owned the common stock of several utility companies.  Mergers 

of certain of its subsidiaries in 1916 and 1918 eventually led to what became 

                                              
2 Generally, Class 2 sites present a ʺsignificant threat to public health or the 

environment.ʺ  N.Y. Comp. Codes R. & Regs. tit. 6, § 375‐2.7(b)(3)(ii).  Class 2a is a 
temporary classification assigned to a site that has had inadequate and/or insufficient 
date for inclusion in any of the other classifications.  See Hazardous Waste Site 
Classification, New York State Department of Environmental Conservation, 
www.dec.ny.gov/chemical/8654.html (last visited Sept. 9, 2014).     
3 As the district court noted, FirstEnergy is collaterally estopped from challenging the 

findings of the district court in Rochester Gas & Elec. Corp. v. GPU, Inc., No. 00‐CV‐6369, 
2008 WL 8912083 (W.D.N.Y. Aug. 8, 2008), affʹd, 355 Fed. Appʹx 547 (2d Cir. 2009), 
regarding the corporate history of AGECO and FirstEnergy.  FirstEnergy is in privity 
with GPU, as the two were merged in 2001.  NYSEG, 808 F. Supp. 2d at 430 n.3.   
                                             ‐ 6 ‐ 
 
known as the New York State Gas and Electric Corporation.  In 1928, the latter 

entity changed its name to the New York State Electric Corporation, and a year 

later it adopted its current name, New York State Electric and Gas Corporation.  

Hence, NYSEG was created through the merger of certain AGECO subsidiaries.   

            Over the years, AGECO acquired other utility companies and MGPs, 

either directly or through other holding companies.  In the 1930s, NYSEG 

acquired a number of MGPs from AGECO subsidiaries.  By 1939, NYSEG had 

acquired all the MGPs at issue in this action from AGECO.      

D.    The Bankruptcy 

            On January 10, 1940, AGECO filed for bankruptcy.  Pursuant to the 

reorganization plan, AGECO merged into AGECORP, which subsequently 

changed its name to General Public Utilities Corporation, which later became 

GPU.  In 2001, GPU merged into FirstEnergy.  Hence, FirstEnergy is the 

successor to AGECO.     

            On June 26, 1945, during the bankruptcy proceedings, NYSEGʹs 

board of directors adopted a resolution not to bring any claims against AGECO, 

instead assigning NYSEGʹs claims to N.Y. PA NJ Utilities Company:  

            [T]hat in accordance with the request of N.Y. PA NJ Utilities 
            Company dated May 9, 1945, this Company shall take no action 

                                       ‐ 7 ‐ 
 
           with respect to the filing of any claim or claims against the Estate of 
           [AGECO] or the Estate of [AGECORP] . . . ; provided, however, 
           that in consideration therefor N.Y. PA NJ Utilities Company 
           shall release this Corporation and its officers and directors 
           from any liability arising from the omission of this 
           Corporation to file such claim or claims and also from any 
           liability for having made or approved allegedly excessive 
           payments through various service corporations or funds prior 
           to 1939; and provided, further that the Trustees of the above‐
           mentioned Estates shall execute and deliver to this 
           Corporation [an] appropriate covenant not to sue on account 
           of any alleged failure to pay its pro rata share of any alleged 
           Federal tax liability for the years 1927 to 1993, inclusive. 
              
NYSEG, 808 F. Supp. 2d at 433 (emphasis added).    

E.    Procedural History 

             This litigation began in April 2003, when NYSEG sued FirstEnergy 

under section 107(a) of CERCLA for cleanup costs at twenty‐four MGPs in 

upstate New York.  This number was reduced to seventeen sites before trial.  

During the trial, NYSEGʹs claims with respect to the Auburn Clark Street site 

were dismissed pursuant to Fed. R. Civ. P. 52(c), leaving sixteen sites at issue.  

NYSEG, 808 F. Supp. 2d at 446 n.11.   

             At trial, NYSEG alleged that it spent more than $94 million in 

cleanup costs on the sixteen sites through the end of 2009, and that it faced 

another $144 million in future cleanup costs.  Id. at 428. 



                                          ‐ 8 ‐ 
 
            On July 11, 2011, the district court issued a decision and order,  

NYSEG, 808 F. Supp. 2d 417, holding principally that:   

            1) NYSEG was not barred by a covenant not to sue from seeking 
               contribution from FirstEnergy under CERCLA.  
             
            2) FirstEnergy was not liable for cleanup costs as an ʺowner.ʺ  
             
            3) FirstEnergy was not directly liable for cleanup costs as an 
               ʺoperator.ʺ  
             
            4) NYSEG was permitted to pierce the corporate veil to hold 
               FirstEnergy liable as an ʺoperatorʺ for the period from 1922 to 
               1940.    
             
            5) NYSEG was not permitted to pierce the corporate veil for the 
               period prior to 1922 or after 1940.  
             
            6) Cost recovery by NYSEG at the Norwich and Owego sites was 
               precluded by the statute of limitations.  
             
            7) Cost recovery by NYSEG at the Plattsburgh site was not 
               precluded by the statute of limitations.  
             
            8) A portion of a $20 million insurance payment to NYSEG could be 
               used to offset costs assigned to FirstEnergy. 
             
            9) The court could rely on FirstEnergyʹs coal tar production 
               calculations for (1) the pre‐1887 period and (2) the post‐1930 
               period. 
             
            10) FirstEnergy was entitled to contribution from I.D. Booth based 
                on I.D. Boothʹs status as an owner of one of the sites. 
       



                                       ‐ 9 ‐ 
 
             An Amended Final Judgment was entered on September 7, 2011, 

awarding NYSEG $29,715,225 for past and future cleanup costs for sixteen sites.  

I.D. Booth was held liable for $179,122 plus a share of future costs with respect to 

the Cortland‐Homer site. 

             These appeals followed. 

                                    DISCUSSION 

A.    CERCLA 

             Congress enacted CERCLA, 42 U.S.C. §§ 9601 et seq., to address the 

cleanup of hazardous waste by imposing strict liability for necessary cleanup 

costs incurred that are ʺconsistent with the national contingency plan.ʺ  CERCLA 

§ 107(a)(4)(B), 42 U.S.C. § 9607(a)(4)(B).   Private parties who engage in cleanup 

activity can recover costs associated with such actions by bringing claims under 

either section 107(a) or section 113(f) of CERCLA against ʺpotentially responsible 

partiesʺ (ʺPRPsʺ).  CERCLA created four classes of PRPs: (1) present owners and 

operators of facilities that accepted hazardous substances for transport; (2) past 

owners and operators of such facilities; (3) generators of hazardous substances; 

and (4) certain transporters of hazardous substances.  42 U.S.C. § 9607(a); see also 

Price Trucking Corp. v. Norampac Indus., Inc., 748 F.3d 75, 79‐80 (2d Cir. 2014).   



                                         ‐ 10 ‐ 
 
             Private parties have two options to recover their cleanup costs from 

other PRPs.  First, under section 107(a), a property owner or operator who has 

spent money on cleaning up hazardous waste may seek reimbursement for 

cleanup costs from other PRPs.  See Niagra Mohawk Power Corp. v. Chevron U.S.A., 

Inc., 596 F.3d 112, 120‐21 (2d Cir. 2010).  This option, however, is limited to the 

ʺnecessary costs of response . . . consistent with the national contingency plan.ʺ  

42 U.S.C. § 9607(a)(4)(B). 

             Second, under section 113(f), ʺ[a]ny person may seek contribution 

from any other person who is liable or potentially liable under [section 107(a)] 

during or following any civil action under section 9606 of this title or under 

section 9607(a) of this title.ʺ  42 U.S.C. § 9613(f)(1).  In other words, a PRP who 

has been sued under section 107(a) to contribute to cleanup costs ‐‐ even if it has 

not yet spent any money on cleanup activities ‐‐ can seek contribution from other 

PRPs for cleanup costs, including from the initial plaintiff who sued the PRP 

under section 107(a).  Here, NYSEG has sued FirstEnergy under section 107(a) 

and FirstEnergy has filed claims against NYSEG and I.D. Booth under section 

113(f).   




                                        ‐ 11 ‐ 
 
             We construe CERCLA liberally to advance its ʺdual goals of cleaning 

up hazardous waste and holding polluters responsible for their actions.ʺ  New 

York v. Next Millenium Realty, LLC, 732 F.3d 117, 124 (2d Cir. 2013); see also Prisco 

v. A&D Carting Corp., 168 F.3d 593, 602 (2d Cir. 1999) (ʺAs a remedial statute, 

CERCLA should be construed liberally to give effect to its purposes.ʺ (quoting 

B.F. Goodrich v. Betkoski, 99 F.3d 505, 514 (2d Cir. 1996), overruled on other grounds 

by New York v. Natʹl Serv. Indus., Inc., 532 F.3d 682, 685 (2d Cir. 2003) (internal 

quotation marks omitted)); B.F. Goodrich Co. v. Murtha, 958 F.2d 1192, 1198 (2d 

Cir. 1992) (ʺBecause it is a remedial statute, CERCLA must be construed liberally 

to effectuate its two primary goals: (1) enabling the EPA to respond efficiently 

and expeditiously to toxic spills, and (2) holding those parties responsible for the 

releases liable for the costs of the cleanup.ʺ). 

B.    Analysis 

             These appeals present the following issues:  (1) whether NYSEGʹs 

CERCLA claims against FirstEnergy are barred by the covenant not to sue; (2) 

whether AGECO is directly liable under CERCLA as an operator; (3) whether 

FirstEnergy is liable to NYSEG on a piercing the corporate veil theory (a) based 

on AGECOʹs control over NYSEG from 1922 to 1940, and (b) for contamination 



                                          ‐ 12 ‐ 
 
created by other AGECO subsidiaries before the subsidiaries were merged into 

NYSEG, and before AGECO owned the subsidiaries that were later merged into 

NYSEG; (4) whether NYSEGʹs claims as to the Plattsburgh, Norwich, and Owego 

sites are time‐barred; (5) whether the district court erred in calculating total gas 

production at the sites; (6) whether NYSEGʹs recovery from FirstEnergy could be 

reduced by a portion of NYSEGʹs $20 million insurance settlement;  (7) whether 

NYSEGʹs recovery should have been reduced either (a) to reflect the increased 

value of the remediated properties or (b) because of NYSEG’s alleged delay in 

the remedial efforts; and (8) whether I.D. Booth is liable for a portion of cleanup 

costs. 

              We review the district courtʹs interpretation of the covenant not to 

sue, its decisions whether to pierce the corporate veil, and its 

statute‐of‐limitations determinations de novo.  See Krumme v. WestPoint Stevens 

Inc., 238 F.3d 133, 144 (2d Cir. 2000) (waiver); Thrift Drug, Inc. v. Universal 

Prescription Admʹrs, 131 F.3d 95, 97 (2d Cir. 1997) (veil piercing); Castagna v. 

Luceno, 744 F.3d 254, 256 (2d Cir. 2014) (statute of limitations).  We review the 

district courtʹs findings of fact for clear error and its conclusions of law de novo, 

Amalfitano v. Rosenberg, 533 F.3d 117, 123 (2d Cir. 2008), and its evidentiary 



                                         ‐ 13 ‐ 
 
rulings for abuse of discretion, Boyce v. Soundview Tech. Grp., Inc., 464 F.3d 376, 

385 (2d Cir. 2006).  We review the district courtʹs allocation of response costs for 

abuse of discretion.  Goodrich Corp. v. Town of Middlebury, 311 F.3d 154, 168‐69 (2d 

Cir. 2002).    

       1.         The Covenant Not To Sue  

                  FirstEnergy argues the district court erred when it held that 

NYSEGʹs claims were not foreclosed by the covenant not to sue that AGECO 

included in the resolution adopted by NYSEGʹs board of directors during the 

bankruptcy proceedings in 1945.  NYSEG, 808 F. Supp. 2d at 503.    

                  NYSEG argues that the covenant does not bar its claims 

because: (1) there is no evidence the covenant was ever executed and 

delivered and (2) the resolution is limited to claims of NYSEG in 1945 

against the bankruptcy estates of AGECO and AGECORP in the 

bankruptcy proceedings.      

                  A covenant not to sue is ʺan agreement by one having a 

present right of action against another not to sue to enforce such right.ʺ  

Colton v. New York Hosp., 53 A.D.2d 588, 589, 385 N.Y.S.2d 65, 66 (1st Depʹt 

1976); accord McMahan & Co. v. Bass, 250 A.D.2d 460, 461, 673 N.Y.S.2d 19, 



                                            ‐ 14 ‐ 
 
21 (1st Depʹt 1998) (covenant not to sue ʺconstitutes an agreement to 

exercise forbearance from asserting any claim which either exists or which 

may accrueʺ).  Although a covenant not to sue is distinct from a release, 

which is the ʺpresent abandonment of a right or claim,ʺ Colton, 53 A.D.2d 

at 589, a covenant not to sue has been ʺheld to operate as a release . . . in so 

far as the person to whom the covenant, in terms, runs, is concerned.ʺ  

Shaw v. Crissey, 182 Misc. 27, 28, 43 N.Y.S.2d 237, 239 (Sup. Ct. Saratoga 

Cnty. 1943). 

                Here, however, the covenant never became operative because 

a condition precedent to its validity never occurred.  Under New York 

Law, ʺwhen there is a ʹcondition precedent to the formation or existence of 

the contract itself . . . no contract arises ʹunless the condition occurs.ʹʺ  

Adams v. Suozzi, 433 F.3d 220, 227 (2d Cir. 2005) (quoting Oppenheimer & 

Co., Inc. v. Oppenheim, Appel, Dixon, & Co., 86 N.Y.2d 685, 690 (1995)) 

(emphasis omitted).  The board resolution explicitly stated that NYSEG 

releases its claims ʺprovided . . . that [AGECO Trustees] shall execute and 

deliver to [NYSEG] an appropriate covenant not to sueʺ for certain alleged 

failures.  NYSEG, 808 F. Supp. 2d at 433.  Yet FirstEnergy failed to offer 



                                          ‐ 15 ‐ 
 
proof that satisfied this condition.  Because FirstEnergy failed to carry its 

burden of proof to show that the conditions precedent to the existence of 

the NYSEG covenant occurred, we affirm the district courtʹs ruling that the 

covenant does not bar NYSEGʹs claims.4   

       2.     AGECOʹs direct liability as a CERCLA ʺoperatorʺ  
        
              NYSEG argues that FirstEnergy is directly liable as an operator of 

the Cortland‐Homer, Ithaca‐Court Street, and Norwich MGPs between 1906 and 

1910 and the Oneonta MGP between 1916 and 1922 because AGECO ʺdirectly 

managed and operatedʺ these MGPs.  NYSEG Br. at 24.  

              Under CERCLA, ʺany person who operates a polluting facility is 

directly liable for the costs of cleaning up the pollution . . . regardless of whether 

that person is the facilityʹs owner [or] the ownerʹs parent corporation.ʺ  United 

States v. Bestfoods, 524 U.S. 51, 65 (1998) (internal citations omitted).  An 

ʺoperatorʺ is defined as ʺsomeone who directs the workings of, manages, or 


                                              
4 Although the district court held that the resolution did not bar NYSEGʹs claims against 

FirstEnergy because the language was not broad enough to cover CERCLA liability, 
NYSEG, 808 F. Supp. 2d at 503, we may ‐‐ and do ‐‐ affirm on other grounds.  See Olsen 
v. Pratt & Whitney Aircraft Div. of United Techs. Corp., 136 F.3d 273, 275 (2d Cir. 1998) (ʺIt 
is well settled that we may affirm on any grounds for which there is a record sufficient 
to permit conclusions of law, including grounds not relied upon by the district court.ʺ 
(internal quotation marks omitted)).   
 
                                            ‐ 16 ‐ 
 
conducts the affairs of a facility.ʺ  Id. at 66.   To be held liable under CERCLA, an 

operator must ʺmanage, direct, or conduct operations specifically related to 

pollution, that is, operations having to do with the leakage or disposal of 

hazardous waste, or decisions about compliance with environmental 

regulations.ʺ  Id. at 66‐67.  Whether an entity directly operates a facility is a 

factual issue that we review for clear error.  See Am. Cyanamid Co. v. Capuano, 381 

F.3d 6, 23 (1st Cir. 2004).      

              There are three circumstances under which a parent can be held 

liable as a direct operator of a subsidiaryʹs facilities: (1) ʺwhen the parent operates 

the facility in the stead of its subsidiary or alongside the subsidiary in some sort 

of a joint ventureʺ; (2) when ʺa dual officer or director . . . depart[s] so far from 

the norms of parental influence exercised through dual officeholding as to serve 

the parent, even when ostensibly acting on behalf of the subsidiaryʺ; and (3) 

when ʺan agent of the parent with no hat to wear but the parent’s 

hat . . . manage[s] or direct[s] activities at the facility.ʺ  Bestfoods, 524 U.S. at 71.   

In considering these questions, a court must focus on the relationship between 




                                            ‐ 17 ‐ 
 
the parent and the facility in question, not the parent and the subsidiary.  See id. at 

67‐68. 5 

              Here, the district court found that AGECO was not an operator 

during this period because it did not sufficiently ʺparticipate[ ] in the activitiesʺ 

of the facilities.  Id. at 68.  Specifically, the district court relied on the fact that: 

           [E]ach MGP facility retained its own superintendent on 
           site who was responsible for the day‐to‐day activities, 
           and there is no evidence that the superintendent 
           reported to and was controlled by AGECO and the 
           service companies, as distinct from the corporate 
           management and board of directors of NYSEG and 
           those of other subsidiary utility companies.   
            
NYSEG, 808 F. Supp. 2d at 493.   

              The district court noted that while NYSEG and AGECO entered into 

service agreements under which AGECO was ʺretained to provide such services 

as general operator and financial manager of NYSEGʹs properties,ʺ those 

agreements did not ʺreveal the type of management and control over polluting 

activities envisioned by Bestfoods as necessary to support a finding of direct 

operator liability.ʺ  Id. at 493‐94.  The fact that AGECO took steps to ʺmonitor and 

controlʺ its subsidiariesʹ activities, including arranging for these service 

                                              
5 As discussed below, the parentʹs control over the subsidiary can establish indirect 

liability under a veil‐piercing theory.  Bestfoods, 524 U.S. at 70. 
                                               ‐ 18 ‐ 
 
agreements, was consistent with AGECOʹs role as a parent corporation managing 

the activities of its subsidiary.  Id.  As the Bestfoods court observed: 

              Activities that involve the facility but which are 
              consistent with the parentʹs investor status, such as 
              monitoring of the subsidiaryʹs performance, supervision 
              of the subsidiaryʹs finance and capital budget decisions, 
              and articulation of general policies and procedures, 
              should not give rise to direct liability. 
                 
 524 U.S. at 72 (alterations omitted).  

             NYSEGʹs arguments to the contrary are not persuasive because the 

activities it cites are consistent with acceptable practices of a parent corporation.  

For example, NYSEG points to a series of reports issued by the Federal Trade 

Commission between 1932 and 1934, which stated that after AGECOʹs owners 

transferred the stock of Ithaca Gas Light, Norwich Gas Company, and Homer & 

Cortland Gas Light Company (the owners of the Cortland‐Homer, Ithaca‐Court 

Street, and Norwich MGPs) to AGECO, AGECO brought the companies under 

ʺcommon control and managementʺ and managed and operated their MGPs 

from 1906 to 1910.  NYSEG Br. at 5.  More specifically, NYSEG cites Brownʹs 

Directory of American Gas Companies (ʺBrownʹs Directoryʺ), which reported that the 

same AGECO personnel held the offices of President, Vice‐President, Secretary, 

and General Manager of the three MGPʹs during this period.  NYSEG also points 

                                         ‐ 19 ‐ 
 
to the previously mentioned service contracts with W.S. Barstow & Company 

and J.G. White & Company, which were in effect at various points between 1910 

and 1922 as evidence of direct control of the Cortland‐Homer, Ithaca‐Court 

Street, Norwich, and Oneonta MGPs.  

             The district court did not err in holding that these general 

allegations failed to support a finding of direct operator liability as they do not 

show that AGECO operated the facility ʺin the stead of its subsidiary.ʺ  See 

Bestfoods, 524 U.S. at 71.  The holding of dual officerships and directorships, 

without more, is insufficient to establish operator liability.  Id. at 70‐71.  To 

warrant direct liability, a dual officer or director must ʺdepart so far from the 

norms of parental influence exercised through dual officeholding as to serve the 

parent, even when ostensibly acting on behalf of the subsidiary in operating the 

facility.ʺ  Id.  The district court did not commit clear error in finding no such 

departure in this case.  F.D.I.C. v. Providence Coll., 115 F.3d 136, 140 (2d Cir. 1997) 

(ʺWe will set aside a district courtʹs findings of fact following a bench trial only if 

those findings are clearly erroneous.ʺ).  Similarly, the supervisory activities 

engaged in by AGECO (monitoring performance, supervising finances, etc.) fall 

within the parameters of the parent‐subsidiary relationship.  Bestfoods, 524 U.S. at 



                                         ‐ 20 ‐ 
 
72.  Thus, we affirm the district courtʹs decision not to find direct operator 

liability.     

        3.        Piercing the Corporate Veil 

                  a.    Contamination Created by NYSEG.  

                  FirstEnergy argues that the district court erred in piercing the 

corporate veil to hold it liable for cleanup costs for pollution created by NYSEG.  

                  It is fundamental that a parent is considered a legally separate entity 

from its subsidiary, and cannot be held liable for the subsidiaryʹs actions based 

solely on its ownership of a controlling interest in the subsidiary.  Bestfoods, 524 

U.S. at 61; Carte Blanche (Singapore) Pte., Ltd. v. Diners Club Intern., Inc., 2 F.3d 24, 

26 (2d Cir. 1993).  Under New York law,6 however, a parent can be held liable for 

the actions of a subsidiary where a plaintiff shows: (1) the parent corporation 

dominates the subsidiary in such a way as to make it a ʺmere instrumentalityʺ of 

the parent; (2) the parent company exploits its control to ʺcommit fraud or other 

wrongʺ; and (3) the plaintiff suffers an unjust loss or injury as a result of the 

fraud or wrong.  Wm. Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 




                                              
6 The parties agree that this issue is governed by New York law.  See NYSEG, 808 F. 

Supp. 2d at 496.  
                                               ‐ 21 ‐ 
 
F.2d 131, 138 (2d Cir. 1991) (internal quotations omitted); accord Bestfoods, 524 

U.S. at 63‐64.   

                As to the first prong, courts consider the following factors to 

determine the degree of domination by the parent:   

              (1) the absence of the formalities and paraphernalia that are part and 
                  parcel of the corporate existence, i.e., issuance of stock, election of 
                  directors, keeping of corporate records and the like[;] 
               
              (2) inadequate capitalization[;] 
               
              (3) whether funds are put in and taken out of the corporation for 
                  personal rather than corporate purposes[;] 
               
              (4) overlap in ownership, officers, directors, and personnel[;] 
               
              (5) common office space, address and telephone numbers of 
                  corporate entities[;] 
               
              (6) the amount of business discretion displayed by the allegedly 
                  dominated corporation[;] 
               
              (7) whether the related corporations deal with the dominated 
                  corporation at arms length[;] 
               
              (8) whether the corporations are treated as independent profit 
                  centers[;] 
               
              (9) the payment or guarantee of debts of the dominated corporation 
                  by other corporations in the group[;] and  
               




                                          ‐ 22 ‐ 
 
             (10) whether the corporation in question had property that was           
                 used by other of the corporations as if it were its own. 
                  
Passalacqua, 933 F.2d at 139.  The ultimate question is whether ʺthe policy behind 

the presumption of corporate independence and limited shareholder liability ‐‐

 encouragement of business development ‐‐ is outweighed by the policy 

justifying disregarding the corporate form ‐‐ the need to protect those who deal 

with the corporation.ʺ  Id.  

             NYSEG sought to pierce the corporate veil here in three respects: (a) 

AGECOʹs control over NYSEG from 1922 to 1940; (b) contamination created by 

other subsidiaries before they were merged into NYSEG; and (c) contamination 

created by other subsidiaries before AGECO owned the subsidiaries that were 

merged into NYSEG.      

             FirstEnergy argues that the district court failed to make sufficient 

NYSEG‐specific findings to warrant piercing the corporate veil.7  We disagree.  


                                              
7 FirstEnergy also argues that a subsidiary cannot pierce its own corporate veil to reach 
its former parent under New York law.  We previously addressed this issue in Rochester 
Gas & Elec. Corp. v. GPU, Inc. (ʺRG&Eʺ), a case which involved a different former 
AGECO subsidiary and FirstEnergy: 
 
       [I]f a third party, such as the government, may pierce a subsidiaryʹs 
       corporate veil to impose CERCLA liability on a dominating parent, . . . it is 
       hard to see why a company that voluntarily cleans up contamination 
       caused by its former parent (through its then‐domination of the company) 
                                          ‐ 23 ‐ 
 
The district court made numerous findings regarding AGECOʹs domination of 

NYSEG when it carefully considered the Passalacqua factors in reaching its 

decision.  These include findings specific to NYSEG as well as more general 

findings regarding AGECOʹs abuse of all its subsidiaries, including NYSEG.  

While it is true that not every factor is present in this case, that is not a 

requirement under Passalacqua, which recognized the ʺinfinite variety of 

situations that might warrant disregarding the corporate form.ʺ  Passalacqua, 933 

F.2d at 139; see also Freeman v. Complex Computing Co., Inc., 119 F.3d 1044, 1053  

(2d Cir. 1997) (holding ʺ[n]o one [Passalacqua] factor is decisiveʺ).   

                      As an initial matter, the district court found that between 1922 and 

1940 AGECO was dominated and controlled by Howard C. Hopson and John I. 

Mange.  NYSEG, 808 F. Supp. 2d at 436.  Hopson and Mange had acquired all 

AGECOʹs shares of voting stock by April 1923.  Id.  One way in which Hopson 


                                                                                                                                                  
      should be barred from seeking similar recovery.  To preclude a company 
      from piercing its own veil in such circumstances would run directly 
      counter to CERCLAʹs twin goals of encouraging the timely cleanup of 
      hazardous waste sites and placing the cost of that cleanup on those 
      responsible for creating or maintaining the hazardous condition. 
       
355 Fed. Appʹx 547, 551 (2d Cir. 2009) (internal quotations and citations omitted).  
Although RG&E was only a summary order, we agree with this reasoning and we reach 
the same conclusion here.  
               
                                                                    ‐ 24 ‐ 
 
controlled the subsidiary companies was by holding the directorsʹ undated, 

signed resignations in hand.  Id. at 499.   

             While the district court found that NYSEG was not 

undercapitalized, it did find that Hopson freely transferred funds in and out of 

AGECO and its subsidiaries, and that the subsidiaries were considered ʺmere 

pocketsʺ of AGECO.  Id.  For example, the New York Public Service Commission 

(ʺPSCʺ) examined the books, records, accounting methods and documents of 

NYSEG, as well as other subsidiaries, from 1934 to 1938.  Id. at 439‐40.  It issued a 

report (the ʺBrewster Reportʺ) finding that AGECO and its affiliates ʺsiphon[ed]ʺ 

off funds from the operating companies and deposited them into the ʺpockets of 

those individuals and corporations engaged in milking the operating companies 

through the device of servicing and management contracts.ʺ  Id. at 439 (internal 

quotation marks ommitted).  It also found that Hopson and Howard C. Hopson 

& Company defrayed personal expenses with funds from the operating 

companies within the AGECO system.  Id. at 440.   

             Furthermore, the district court found abuses by the Utility 

Management Corporation (ʺUMCʺ), which charged operating companies in the 

AGECO system, including NYSEG, a management fee of 2.5 percent of their 



                                         ‐ 25 ‐ 
 
gross revenues even though no management employees from UMC were located 

on any property owned by the operating companies.  Id.  The court also found 

substantial overlap in officers, directors, and personnel of AGECO and the 

subsidiaries.  For example, during virtually all the years from 1922 to 1940, 

Mange served as president of AGECO and a director of NYSEG, and Hopson 

was on the NYSEG board from 1927 to 1934.  Id. at 442‐43. 

             Between 1922 and 1940, board meetings for NYSEG and various 

other AGECO operating companies were usually held in New York City at or 

near AGECOʹs office at 61 Broadway, which was also the primary location of 

Hopsonʹs accounting and financial organization that rendered financial, legal, 

accounting, and auditing services to AGECO and its subsidiaries.  Id. at 442.   

             The district court found that the terms of the service contracts 

between the service companies run by AGECO and the operating utility 

companies, including NYSEG, left the utility companies with ʺno vestige of 

independent authority or controlʺ because ʺ[u]nder the provisions of these 

contracts, the service corporations manage, dominate, and practically operate the 

utilities.ʺ  Id. at 439 (quoting 1932 PSC Report).   




                                          ‐ 26 ‐ 
 
              The district court found that AGECO and the subsidiaries did not 

deal at arms length, as no one represented NYSEG or any of the other 

subsidiaries in the service contract negotiations.  Id. at 443.  In addition, AGECO 

loaned money to NYSEG and guaranteed debts by others to NYSEG.  Id. at 499.  

Considering the totality of these NYSEG‐specific findings, we conclude the 

district court correctly found that veil piercing was warranted.  See Passalacqua, 

933 F.2d at 139.8   



                                              
8 As noted above, we upheld a similar decision to allow an AGECO subsidiary, 

Rochester Gas & Electric (ʺRG&Eʺ), to pierce the corporate veil to hold FirstEnergy 
liable for cleanup at two MGPs.  See RG&E, 355 Fed. Appʹx 547.  There, RG&Eʹs expert, 
Jonathan Macey (also NYSEGʹs expert) testified that under Hopson and Mange, 
AGECO used a pyramidal holding company structure to exercise dominance over 
RG&E ‐‐ the same structure that was used to control NYSEG.  RG&E, 2008 WL 8912083, 
at *5.  Through the service companies, AGECO engaged in abuses such as siphoning off 
revenues from RG&E.  Id. at *6.  Reports by the Securities and Exchange Commission, 
the Federal Trade Commission, and Federal Power Commission also documented 
AGECOʹs domination and abuse of its subsidiaries through the service companies.  Id. 
at *2‐3.   As with NYSEG, we found the use of overlapping directors and officers within 
the holding company structure allowed Hopson and Mange to control the financial 
matters of the subsidiaries.  Id. at *6.  Furthermore, Mange exercised general supervision 
of the physical operations of the system through the same management corporation that 
he used to control NYSEG, namely UMC.  Id. at *7.  Hopson controlled the financial, 
legal, and accounting side of the companies through his service company, H.C. Hopson 
& Company, located at 61 Broadway (the same location for many of NYSEG meetings).  
Id.  RG&E held numerous Board and Executive Committee meetings, as well as at least 
three shareholder meetings at AGECOʹs 61 Broadway offices.  Id. at *8.  The service 
contracts between AGECO and RG&E were also not negotiated at arms length.  Id. at *9‐
10.  
 
                                          ‐ 27 ‐ 
 
                      The question remains as to when AGECOʹs domination of NYSEG 

ended.  FirstEnergy argues that any domination ended on January 10, 1940, the 

day the bankruptcy was filed.  The district court held that AGECOʹs domination 

did not end until December 31, 1940.  NYSEG, 808 F. Supp. 2d at 539.     

                      The district courtʹs conclusion that domination continued 

throughout 1940 is not supported by the record. 9  As the party seeking to pierce 

the corporate veil, NYSEG has the ʺheavy burdenʺ of demonstrating domination, 

TNS Holdings v. MKI Secs. Corp., 92 N.Y.2d 335, 339, 680 N.Y.S.2d 891 (1998), yet it 

adduced a paucity of affirmative evidence that AGECO continued to control 

NYSEG after filing for bankruptcy.  Indeed, in its findings of fact the district 

court found that ʺNYSEG . . . failed to prove a basis for veil‐piercing . . . for the 

period following AGECOʹs bankruptcy filing.ʺ  NYSEG, 808 F. Supp. 2d at 502 

(emphasis added).  It was only later, in its conclusions of law, that the district 

court concluded that liability would extend throughout 1940 because there was 

testimony from NYSEGʹs expert that ʺcontrol and dominance of AGECO over its 

subsidiaries extended well into 1941.ʺ  Id. at 539.  We conclude that these 

seemingly contradictory statements betray the lack of affirmative evidence 
                                              
9 We need not decide whether duration of control is reviewed de novo, or, as an arguably 
more factual question, for clear error, because the district courtʹs holding fails even clear 
error review.   
                                                 ‐ 28 ‐ 
 
needed for NYSEG to have carried its burden of proving dominance and control 

sufficient to warrant piercing the corporate veil past AGECOʹs bankruptcy filing. 

             b.    Contamination Created by Other AGECO Subsidiaries.  

             The parties have raised two additional issues regarding veil 

piercing: (1) whether the district court erred in piercing the corporate veil to hold 

FirstEnergy liable for contamination created by other AGECO subsidiaries before 

those subsidiaries were merged into NYSEG by AGECO; and (2) whether the 

district court erred in refusing to pierce the corporate veil to hold FirstEnergy 

liable for contamination that was created by companies before they were owned 

by either NYSEG or AGECO.    

             Between 1929 and 1939, AGECO merged five subsidiaries into 

NYSEG: (1) Eastern New York Electric and Gas Company (owner of the 

Granville, Mechanicville and Plattsburgh MGPs); (2) Elmira Light, Heat & Power 

Corporation (owner of the Elmira MGP); (3) New York Central Electric 

Corporation (owner of the Corning, Dansville, Newark, and Penn Yan MGPs); (4) 

Empire Gas & Electric Company (owner of the Geneva MGP); and (5) Owego 

Gas Corporation (owner of the Owego MGP). 10  NYSEG, 808 F. Supp. 2d at 501.  

                                              
10 The record contains ample evidence that NYSEG merged with Eastern New York 

Electric & Gas Company, Elmira Light, Heat and Power Corporation, Empire Gas & 
                                        ‐ 29 ‐ 
 
NYSEG also acquired the Federal‐New York Company, Inc., owner of the 

Goshen MGP during this period.  Id.  Hence, these five subsidiaries owned ten 

MPGs.   

                      According to NYSEG, FirstEnergy absorbed all of the subsidiariesʹ 

preexisting liabilities when NYSEGʹs veil was pierced, even those liabilities that 

were incurred before either NYSEG or FirstEnergy owned the subsidiaries.  

NYSEG argues that because AGECO merged the five subsidiaries into NYSEG, 

these subsidiaries fall into one of the exceptions to the general rule regarding 

liabilities acquired through asset purchases.  We disagree.   

                      When a corporation purchases the assets of another corporation, it 

does not acquire its liabilities, unless one of four exceptions applies.  See New York 

v. Natʹl Serv. Indus., Inc., 460 F.3d 201, 209 (2d Cir. 2006).  The four exceptions are: 

(1) the buyer ʺexpressly or impliedly assumed the predecessorʹs tort liability, (2) 

there was a consolidation or merger of seller and purchaser, (3) the purchasing 

corporation was a mere continuation of the selling corporation, or (4) the 

transaction [wa]s entered into fraudulently to escape such obligations.ʺ  Id. 


                                                                                                                                                  
Electric Company, New York Central Electric Corporation and Owego Gas Corporation.  
Not only did the district court explicitly make findings about such mergers, see NYSEG, 
808 F. Supp. 2d at 429‐30, the parties stipulated to these mergers.  See Pretrial 
Stipulations of Facts, Dkt. No. 28 (November 23, 2010), at ¶ 21, ¶ 35, ¶ 104, ¶ 159, ¶ 314.  
                                                                    ‐ 30 ‐ 
 
(internal quotation marks omitted).  Here, because there is no question that 

AGECO merged these five subsidiaries into NYSEG, NYSEG acquired their 

liabilities, including liabilities for past contamination.  See Maline v. City of Utica, 

267 A.D.2d 1022, 1022, 701 N.Y.S.2d 202, 203 (4th Depʹt 1999) (as a result of 

merger with co‐defendant, defendant became the owner of co‐defendantʹs 

property and assumed all of its ʺliabilities, obligations and penaltiesʺ).  That does 

not answer the question, however, as to what extent those liabilities flowed to 

NYSEGʹs parent, AGECO, under a veil‐piercing theory.   

                 1. Pre‐Merger Liability 

             FirstEnergy argues that the district court erred in piercing the 

corporate veil to hold it liable for contamination created at the ten MGPs owned 

by AGECO subsidiaries before the subsidiaries were merged into NYSEG.  

FirstEnergy notes that six of the AGECO‐owned MGPs ceased producing gas 

before AGECO merged these subsidiaries with NYSEG.11     


                                              
11 The subsidiaries and MGPs are as follows: (1) Elmira Light, Heat & Power 
Corporation merged into NYSEG in 1936 and the Elmira MGP ceased production in 
1931; (2) Empire Gas & Electric Company merged into NYSEG in 1936 and the Geneva 
MGP ceased production in 1934, and the Newark MGP ceased production in 1929; (3) 
New York Central Electric Corporation merged into NYSEG in 1936 and the Penn Yan 
MGP ceased production in 1929, and the Dansville MGP ceased production in 1930; 
and, (4) Owego Gas Corporation was merged into NYSEG in 1939 and the Owego MGP 
ceased production in 1935.  
                                          ‐ 31 ‐ 
 
              As a general matter, under a veil‐piercing theory, a parent can only 

be liable for a wrong committed by the subsidiary under the influence of the 

parent.  Passalacqua, 933 F.2d at 138.  The use of control to commit a wrong is a 

key component to veil piercing.  Id. (control of the subsidiaries by the parent ʺis 

the key; the control must be used to commit a fraud or other wrong that causes 

plaintiffʹs lossʺ); Bedford Affiliates v. Sills, 156 F.3d 416, 431 (2d Cir. 1998) (court 

must find that parental control was used to cause a wrong), overruled on other 

grounds by W.R. Grace & Co.‐Conn. v. Zotos Intern., Inc., 559 F.3d 85, 89‐90 (2d Cir. 

2009).  Domination and control by themselves are not sufficient to support a 

finding of veil piercing.  Id. (ʺMere domination or control of the corporation is 

insufficient to permit a court to disregard the existence of the corporate entity.ʺ).       

              The district court held that the veil of the non‐NYSEG subsidiaries 

could be pierced to hold FirstEnergy liable for contamination created while the 

subsidiaries were dominated by AGECO but before they were merged into 

NYSEG.  NYSEG, 808 F. Supp. 2d at 491‐500.  (ʺ[E]quity requires piercing of the 

NYSEG corporate veil as well as the other operating companies within the 

AGECO Empire and ultimately folded into NYSEG . . . during the times between 

1922 and 1940 when AGECO acquired domination and control over the various 



                                           ‐ 32 ‐ 
 
subsidiary operating utility companies owning those facilities.ʺ).  The district 

court based this holding primarily on the testimony of NYSEGʹs expert, Jonathan 

Macey, who stated that AGECO treated these other operating companies in the 

same manner as NYSEG.  Id. at 443.   

             The district court, however, did not make any specific veil‐piercing 

findings or discuss the Passalacqua factors with respect to AGECOʹs alleged 

control over the non‐NYSEG subsidiaries before NYSEG acquired them.  The 

district court did not make any findings concerning, for example, capitalization, 

director/officer overlap, and observance of corporate formalities, with respect to 

these subsidiaries during this time period.  Hence, the district courtʹs findings are 

insufficient to support a conclusion of veil piercing in this respect.  See William 

Wrigley Jr. Co. v. Waters, 890 F.2d 594, 601‐02 (2d Cir. 1989) (vacating finding of 

veil piercing where evidence showed individual defendant was personally 

involved with corporationʹs work but not that he controlled corporation and was 

using it for fraudulent ends).  Accordingly, we conclude that the district court 

erred by piercing the corporate veil of the five subsidiaries to hold FirstEnergy 




                                        ‐ 33 ‐ 
 
liable for contamination that occurred while under AGECOʹs control, but before 

the subsidiaries were merged into NYSEG.12 

                 2. Pre‐Ownership Liability 

            NYSEG then goes one step further with its argument.  Because all 

five of these subsidiaries were merged into NYSEG during the period when 

AGECO improperly dominated NYSEG (between 1922 and 1940), NYSEG argues 

that AGECO is responsible for all of the subsidiariesʹ liabilities, even those that 

pre‐date AGECOʹs ownership.  NYSEG reasons that all of the subsidiariesʹ 

liabilities became NYSEGʹs liabilities as a result of the merger, even those 

incurred before the subsidiaries were purchased by AGECO.  Thus, once 

NYSEGʹs veil was pierced, all of its liabilities ‐‐ including those inherited from 

the merged subsidiaries ‐‐ became AGECOʹs liabilities.     

            Courts will pierce the corporate veil to prevent fraud or achieve 

equity by imposing a corporate obligation upon a parent.  Matter of Morris v. New 

York State Dept. of Taxation and Fin., 82 N.Y.2d 135, 141 (N.Y. 1993).  But to 

successfully pierce the veil, a plaintiff must show both domination of the 



                                              
12 To the extent these five subsidiaries caused any contamination after they were merged 

into NYSEG, however, FirstEnergy is liable for such contamination under a veil‐
piercing theory for the reasons previously discussed. 
                                         ‐ 34 ‐ 
 
corporation and that ʺsuch domination was used to commit a fraud or wrong 

against the plaintiff which resulted in plaintiffʹs injury.ʺ  Id.  

             Here, the ʺfraudʺ or ʺwrongʺ committed by AGECO would be the 

merger of the subsidiaries into NYSEG, not the creation of coal tar.  There is 

nothing in the record to suggest AGECO was directing the creation of coal tar at 

the subsidiaries prior to purchasing them.  While AGECO may have sought to 

merge its subsidiaries into NYSEG to further its financial improprieties, NYSEG 

does not allege AGECO did so to avoid CERCLA liability.  Environmental 

liability for spilling coal tar was not a major concern at the time these 

subsidiaries were merged.  AGECOʹs domination was not used to commit a 

fraud or wrong against NYSEG regarding pollution, and domination by itself is 

not enough to justify veil piercing ‐‐ it must be accompanied by a showing of 

wrongful or unjust action toward the plaintiff.  Id. at 142 (plaintiff must show 

that owners ʺabused the privilege of doing business in the corporate form to 

perpetrate a wrong or injustice against that party such that a court in equity will 

interveneʺ); see also Freeman v. Complex Computing Co., 119 F.3d 1044, 1053 (2d Cir. 

1997); Passalacqua, 933 F.2d at 138 (control by parent must be used ʺto commit a 

fraud or other wrong that causes plaintiffʹs lossʺ).  Thus, the district court 



                                          ‐ 35 ‐ 
 
correctly declined to pierce the corporate veil to hold AGECO responsible for 

contamination on sites that occurred prior to when either NYSEG or AGECO 

owned the sites.  NYSEG, 808 F. Supp. 2d at 500.     

       4.       Statute of Limitations Regarding  the Plattsburgh, Norwich, and 
                Owego MGP Sites 
             
                The district court held that that the statute of limitations barred 

NYSEG from recovering cleanup costs from FirstEnergy for the Norwich and 

Owego sites, but not the Plattsburgh site.  NYSEG, 808 F. Supp. 2d at 504‐14 .  

FirstEnergy argues that cost‐recovery actions for cleanup expenses at the 

Plattsburgh, Norwich, and Owego sites are all barred by CERCLAʹs six‐year 

statute of limitations on remedial actions.  See 42 U.S.C. § 9613(g)(2)(B).  Because 

we conclude that the cleanup at the Norwich and Owego sites were remedial 

actions and the cleanup at the Plattsburgh site was a removal action, we affirm 

the district courtʹs decisions.   

                Removal and remedial actions are governed by different statutes of 

limitations.  For removal actions, a party must seek to recoup cleanup costs 

within three years ʺafter completion of the removal action.ʺ  Id. at § 9613(g)(2)(A).  

For remedial actions, a party must seek to recoup costs within six years ʺafter 

initiation of physical on‐site construction of the remedial action.ʺ  Id. 

                                           ‐ 36 ‐ 
 
at § 9613(g)(2)(B).13  Because a statute of limitations is an affirmative defense, 

FirstEnergy bears the burden of proof to show it bars the claims.  See Overall v. 

Estate of Klotz, 52 F.3d 398, 403 (2d Cir. 1995); Yankee Gas Servs. Co. v. UGI Utils, 

Inc., 616 F. Supp. 2d 228, 269 (D. Conn. 2009).    

              Whether a suit to recover response costs under section 107 of 

CERCLA is a ʺremoval actionʺ or a ʺremedial actionʺ is a question of law that we 

review de novo.  Next Millenium, 732 F.3d at 126; United States v. W.R. Grace & Co., 

429 F.3d 1224, 1234 (9th Cir. 2005) (ʺWhether the . . . cleanup activity was a 

removal action  ‐‐ or, on the other hand, a remedial action in removal actionʹs 

clothing ‐‐ is a question of statutory interpretation.ʺ).   

              Removal actions are generally clean‐up measures taken in response 

to immediate threats to public health and safety.  See 42 U.S.C. § 9601(23); 14 see 


                                              
13  Section 9613(g)(2)(B) further provides that any ʺcosts incurred in the removal action 

may be recovered in the cost recovery actionʺ for the remedial action, ʺif the remedial 
action is initiated within 3 years after the completion of the removal action.ʺ  42 U.S.C. § 
9613(g)(2)(B).   
14     42 U.S.C. § 9601(23) provides: 
 
                The terms ʺremoveʺ or ʺremovalʺ mean[] the cleanup or removal of 
                released hazardous substances from the environment, such actions 
                as may be necessary taken in the event of the threat of release of 
                hazardous substances into the environment, such actions as may be 
                necessary to monitor, assess, and evaluate the release or threat of 
                release of hazardous substances, the disposal of removed material, 
                                           ‐ 37 ‐ 
 
also Next Millenium, 732 F.3d at 124‐25); W.R. Grace & Co., 429 F.3d at 1244 

(ʺCourts have . . . stressed the immediacy of a threat in deciding whether a 

cleanup is a removal action.ʺ (collecting cases)); Minnesota v. Kalman W. Abrams 

Metals, Inc., 155 F.3d 1019, 1024 (8th Cir. 1998) (removal actions are those ʺtaken 

to counter imminent and substantial threats to public health and welfareʺ).  

Removal actions are also generally designed to address contamination at its 

endpoint and not to permanently remediate the problem.  See 42 U.S.C. 

§  9601(24); Next Millenium, 732 F.3d at 127; W.R. Grace & Co., 429 F.3d at 1247 

(finding cleanup activity to be removal action where it did not ʺfully eliminate 

the public health threat or amount to a full‐blown remediationʺ). 

                      Remedial actions are typically actions designed to permanently 

remediate hazardous waste.  42 U.S.C. § 9601(24); 15 see also Next Millenium, 732 




                                                                                                                                                  
                  or the taking of such other actions as may be necessary to prevent, 
                  minimize, or mitigate damage to the public health or welfare or to 
                  the environment, which may otherwise result from a release or 
                  threat of release.  The term includes, in addition, without being 
                  limited to, security fencing or other measures to limit access, 
                  provision of alternative water supplies, temporary evacuation and 
                  housing of threatened individuals not otherwise provided for, 
                  action taken under section 9604(b) of this title, and any emergency 
                  assistance which may be provided under the Disaster Relief and 
                  Emergency Assistance Act [42 U.S.C.A. § 5121 et seq.].  
15         42 U.S.C. § 9601(24) provides in part: 
                                                                    ‐ 38 ‐ 
 
F.3d at 125; Schaefer v. Town of Victor, 457 F.3d 188, 195 (2d Cir. 2006) (remedial 

actions are ʺgenerally long‐term or permanent containment or disposal 

programsʺ (quoting New York v. Shore Realty Corp., 759 F.2d 1032, 1040 (2d Cir. 

1985) (internal quotation marks omitted))); California ex rel. Cal. Depʹt of Toxic 

Substances Control v. Neville Chem. Co., 358 F.3d 661, 667 (9th Cir. 2004) (ʺremedial 

actions generally are permanent responsesʺ (quoting Geraghty & Miller, Inc. v. 

Conoco, Inc., 234 F.3d 917, 926 (5th Cir. 2000) (internal quotation marks omitted))). 

                      a.         Plattsburgh 

                      The district court held that NYSEGʹs claim to recover costs for the 

cleanup at the Plattsburgh MGP pursuant to a 1994 DEC Consent Order was 


                                                                                                                                                  
                      The terms ʺremedyʺ or ʺremedial actionʺ mean[] those actions 
                      consistent with permanent remedy taken instead of or in addition 
                      to removal actions in the event of a release or threatened release of 
                      a hazardous substance into the environment, to prevent or 
                      minimize the release of hazardous substances so that they do not 
                      migrate to cause substantial danger to present or future public 
                      health or welfare or the environment.  The term includes, but is not 
                      limited to, such actions at the location of the release as storage, 
                      confinement, perimeter protection using dikes, trenches, or ditches, 
                      clay cover, neutralization, cleanup of released hazardous 
                      substances and associated contaminated materials, recycling or 
                      reuse, diversion, destruction, segregation of reactive wastes, 
                      dredging or excavations, repair or replacement of leaking 
                      containers, collection of leachate and runoff, onsite treatment or 
                      incineration, provision of alternative water supplies, and any 
                      monitoring reasonably required to assure that such actions protect 
                      the public health and welfare and the environment.   
                                                                    ‐ 39 ‐ 
 
timely.  NYSEG, 808 F. Supp. 2d at 510‐11.  FirstEnergy argues that NYSEGʹs 

claim was untimely because the cleanup NYSEG conducted in 1981 was a 

remedial action, triggering the six‐year statute of limitations.  Although NYSEG 

is not seeking to recover cleanup costs associated with the 1981 Consent Order, 

id. at 511 n.53, FirstEnergy contends that the 1981 cleanup triggered the statute of 

limitations. 16      

               The Plattsburgh MGP, which sits adjacent to the south bank of the 

Saranac River, functioned as a coal gasification plant from 1896 to 1960.  Coal tar 

had been kept on site in unlined ponds since 1898.  As coal tar is heavier than 

water, it migrated from these ponds through the subsurface soils into the Saranac 

River, creating both soil and groundwater contamination.   

               In 1975, NYSEG began investigating the coal tar seeping into the 

Saranac River.  Id. at 482.  In mid‐1980, DEC became aware that coal tar was 

seeping into the river.  In 1981, NYSEG entered into a consent order with DEC to 


                                              
16 At the time the work commenced in 1981, CERCLA did not contain any statute of 

limitations.  The statute of limitations was created in 1986 when Congress passed the 
Superfund Amendments and Reauthorization Act of 1986 (ʺSARAʺ), Pub. L. No. 99‐499, 
Oct. 17, 1986, 100 Stat. 1613 (codified at 42 U.S.C. §§ 9601 et seq.).  Accordingly, the 
district court found that the earliest the statute of limitations could have commenced 
was the day SARA took effect, October 17, 1986.  NYSEG, 808 F. Supp. 2d at 509‐10 n.51.  
If the statute of limitations indeed started to run on that date, as FirstEnergy contends, it 
would have expired in 1992.   
                                           ‐ 40 ‐ 
 
undertake work to prevent coal tar from reaching the Saranac River from a tar 

lagoon located across the street from the MGP.  Id.  This work was also to include 

cleaning up coal tar that had already migrated from the lagoon into the Saranac 

River, roughly thirty feet away.  Id. at 509.  As part of this effort, NYSEG built a 

slurry wall around the lagoon to isolate the coal tar, as well as a second slurry 

wall to catch any coal tar that made it past the first wall.  It also excavated 

contamination from the river, filled in excavated areas with clean fill, capped 

containment areas, and constructed a treatment system for the water collected 

from behind the slurry wall.  Id.  This work did not involve the area where the 

former MPG plant was located.  Id. at 482.  This project took one year and cost 

less than $2 million.  

             Unfortunately, by the 1990s, coal tar was found in the river again.  

Between October 1997 and November 2000, NYSEG conducted further study of 

the Plattsburgh site.  Id. at 483.  Between April and August 2002, NYSEG 

excavated and removed waste from three gas holder foundations, 

coal‐tar‐containing process pipe, and other MGP associated structures.  DEC 

approved this work in 2003.  Id.   




                                         ‐ 41 ‐ 
 
              In 2004, DEC issued a Record of Decision (ʺRODʺ) requiring 

additional remedial efforts.  Id.  This work included excavation of the former 

MGP tar lagoon and surrounding areas where coal tar had migrated to the 

subsurface, as well as excavation of the contaminated sediment from the parts of 

the Saranac River immediately adjacent to the MGP site.  Id.  The excavated soils 

were disposed of off‐site.  Id.  NYSEG performed the ROD‐mandated work 

between 2006 and 2009.  Id.  This included paying the City of Plattsburgh 

approximately $900,000 to move a substation and associated electrical lines 

owned by the cityʹs municipal power company from the northeast portion of the 

site.  Id.  NYSEG also relocated a twenty‐one inch sewer crossing, constructed a 

stabilized soil barrier wall, and removed 150,816 tons of soil ʺdown to till or 

bedrock inside the wall.ʺ  Id.       

              In 2009, NYSEG prepared another report which proposed 

ʺdewater[ing] the Saranac River channelʺ to permit further excavation of 

coal‐tar‐containing sediment.  Id.  NYSEG has implemented the first phase of this 

project and was scheduled to begin the second phase in 2011.  Id. at 483‐84.   

Between 1994 and 2009, NYSEG incurred $29,086,329.86 in response costs.  Id. at 

484.     



                                        ‐ 42 ‐ 
 
                 FirstEnergy argues that because the cleanup pursuant to the 1981 

Consent Order was a remedial action that triggered the six‐year statute of 

limitations, all later cost recovery efforts at the site are time‐barred, including the 

work done pursuant to the 1994 Consent Order.  The district court disagreed, 

and held instead that the statute of limitations was not triggered because at the 

time the 1981 cleanup was conducted, coal tar was not a hazardous substance:  

                 The work performed at Plattsburgh under the 1981 
                 Consent Order . . . cannot properly be regarded as 
                 consistent with the EPAʹs remedial plan under CERCLA 
                 based upon more modern notions regarding the 
                 hazards presented by the presence of coal tar and soils 
                 contaminated with coal tar, and thus the actions taken 
                 at Plattsburgh did not commence the running of the 
                 statute of limitations. 
                  
  Id. at 510. 

                 The district court also noted that the cleanup was ʺfar more akin to a 

removal actionʺ than a remedial action because it only addressed work 

ʺperformed at a discrete portion of the site, which was significantly removed 

from the location of the former MGP facility [the source of contamination],ʺ and 

was designed to contain the contamination migrating from the lagoon to the 

Saranac River.  Id.  Accordingly, the district court concluded that the 1981 




                                           ‐ 43 ‐ 
 
removal action did not trigger the statute of limitations for the later remedial 

effort for which NYSEG now seeks contribution.     

             Assuming the 1981 cleanup was a triggering event, we agree with 

the district court that the 1981 cleanup was more akin to a removal than a 

remedial action.  This cleanup was a discrete project designed both to prevent 

coal tar from reaching the river and to remove it from the river.  See NYSEG, 808 

F. Supp. 2d at 509.   It was not designed to clean up contamination at the source, 

namely by removing the coal tar from the area around the MGP.  Id. at 482.  

Instead, as the district court pointed out, ʺ[t]he evidence at trial reflected that 

neither DEC nor NYSEG envisioned the project as encompassing a CERCLA‐

quality clean‐up of the entire MGP site.ʺ  Id. at 538 (emphasis added).  As we 

noted in Next Millenium, measures taken to minimize and mitigate 

contamination, but not to permanently eliminate it, are properly classified as 

removal actions.  732 F.3d at 127; see also W.R. Grace & Co., 429 F.3d at 1247 

(cleanup activity was a removal action where it did not ʺfully eliminate the 

public health threat or amount to a full‐blown remediationʺ).   

             Here, the 1981 cleanup was an immediate response to a health 

concern about coal tar in the Saranac River.  DEC first became aware of the 



                                         ‐ 44 ‐ 
 
problem in the mid‐1980s and by 1981 had a Consent Order in place with 

NYSEG.  Moreover, the cleanup was not a ʺpermanentʺ solution designed to 

remove the ultimate source of contamination at the MGP.  Rather, it involved 

building slurry walls to contain coal tar from further migrating into the river.  

These actions were not ʺdesigned to remedy the underlying source of the 

contamination, namely, the hazardous waste at the [MPG].ʺ  Next Millennium, 

732 F.3d at 127; accord Schaefer, 457 F.3d at 195.    

             The work in 2002 and pursuant to the 2004 ROD, in contrast, was 

designed to remediate the pollution at its source.  It included excavating the 

former MPG tar lagoon and surrounding area, moving an entire substation and 

corresponding electrical wires, the relocation of a sewer line, and the removal of 

over 150,000 tons of soil.  The 2004 remedial action was clearly designed to 

permanently remediate the coal tar on the site.   

             In addition, the 2004 cleanup has already taken several years and 

cost over $29 million, with costs expected to rise to $54 million.  This is in 

keeping with a remedial, rather than removal, action.  See 42 U.S.C. § 9604(c)(1) 

(generally removal measures ʺshall not continue after $2,000,000 has been 

obligated for response actions or 12 months has elapsed from the date of initial 



                                          ‐ 45 ‐ 
 
responseʺ); accord 40 C.F.R. § 300.415(b)(5).  In sum, the district court correctly 

held that, because the 1981 cleanup was a removal action, it did not trigger the 

statute of limitations for the later remedial actions.17    

              b.     Norwich 

              The district court held that NYSEGʹs cost recovery claims for its 1997 

cleanup at Norwich were barred by the six‐year statute of limitations on 

remedial actions.  NYSEG argues that the 1997 cleanup was a removal action, 

subject to a different statute of limitations.     

              The Norwich MGP produced gas from 1863 to 1952.  In 1993, 

NYSEG began a three‐phase Interim Remedial Measure (ʺIRMʺ) in conjunction 

with DEC to clean up this site.  In Phase I, which ran from 1993 to the last quarter 

of 1994, NYSEG excavated the former distribution holder area and stockpiled the 

soil.  In Phase II, which ran from May to September 1996, NYSEG transported 

and thermally treated 1,600 tons of the stockpiled soil.   

              In Phase III, which ran from April to August 1997, NYSEG removed 

two or more feet of soil from the surface of the entire site, as well as the former 
                                              
17 FirstEnergy argues that the contemporaneous use of the word ʺremedialʺ by NYSEG 
and DEC supports its argument that the 1981 cleanup was a remedial action.  The word 
ʺremedial,ʺ however, is often used in its every day sense of ʺintended as a remedy,ʺ and 
the mere usage of the word does not render an action ʺremedialʺ for the purposes of 
CERCLAʹs statute of limitations.  Next Millenium, 732 F.3d at 130‐31.   
                                           ‐ 46 ‐ 
 
relief holder, the former tar well, and process piping.  This project was conducted 

to protect potential customers at an adjacent supermarket to be constructed 

shortly thereafter.  In total, more than 11,000 tons of soil were removed.  Phase III 

cost less than $2 million and was completed in four months.  This is the cleanup 

for which NYSEG is seeking to recover costs. 

             FirstEnergy argues that the three phases of the IRM constituted one 

remedial project that commenced in 1997, and thus NYSEGʹs cost recovery action 

is barred by the six‐year statute of limitations.  NYSEG argues its claims are 

timely because all three phases of the IRM were removal actions, including the 

1997 IRM.  According to NYSEG, the 1997 IRM was a discrete project undertaken 

to address an immediate health hazard to future customers at a soon‐to‐be‐built 

nearby supermarket.  NYSEG also argues that because DEC approved the work 

as an IRM, it is a removal action.   

             The district court correctly found that the three‐phase IRM cleanup 

was one remedial cleanup.  First, NYSEG stipulated that the Norwich IRM was a 

single action comprised of three phases.  Second, the cleanup was not designed 

to address an imminent health concern.  See Next Millenium, 732 F.3d at 124‐25 

(holding that removal actions are cleanup measures taken in response to 



                                        ‐ 47 ‐ 
 
immediate threats to public health and safety).  As the court noted, ʺimmediate 

action . . . was not required to address high levels of toxic chemicals.ʺ  NYSEG, 

808 F. Supp. 2d at 513.  Similarly, in its 1987 preliminary assessment, EPA 

deemed cleanup at the site a ʺmedium priority,ʺ rather than a high priority.  Id.  

Hence, this was not an immediate threat to public health and safety.   

             Third, while IRMs can resemble removal actions, they can also 

resemble remedial actions.  Under New York law, IRMs are defined as: 

           [A]ctivities to address both emergency and 
           non‐emergency site conditions, which can be 
           undertaken without extensive investigation and 
           evaluation, to prevent, mitigate or remedy 
           environmental damage or the consequences of 
           environmental damage attributable to a site.  
            
N.Y. Comp. Codes R. & Regs. tit. 6, § 375‐1.2(ab).  This definition encompasses 

elements of both removal (emergency) and remedial (non‐emergency) actions, as 

well as elements common to both (preventing or mitigating environmental 

damage).  See 42 U.S.C. § 9601(23) (defining ʺremovalʺ to include actions to 

ʺprevent, minimize, or mitigate damage to the public health or welfare or to the 

environmentʺ); id. § 9601(24) (defining ʺremedialʺ to include actions to ʺprevent 

or minimize the release of hazardous substancesʺ so that they do not endanger 

public health or the environment). 

                                       ‐ 48 ‐ 
 
             DECʹs present internal guidance and the guidance in effect during 

the Norwich IRM make clear that IRMs are not always removal actions.  See, e.g., 

New York State Department of Environmental Conservation, DER‐10 / Technical 

Guidance for Site Investigation and Remediation, at 35 (May 3, 2010), available at 

http://www.dec.ny.gov/docs/remediation_hudson_pdf/der10.pdf (describing 

ʺ[a]n emergency IRMʺ as well as ʺ[a] non‐emergency or non‐time critical IRM . . . 

which may be undertaken at any time during the course of the remedial 

programʺ); Plʹs. Exh. 4, New York State Department of Environmental 

Conservation, Interim Remedial Measures ‐‐ Procedures (TAGM‐4048), at 2‐3 

(Dec. 9, 1992) (providing guidance for an IRM ʺconsist[ing] of a ʹremovalʹ as 

identified in the NCP at 40 C.F.R. § 300.415(d)ʺ and an IRM ʺrepresent[ing] a 

significant portion of the remedy,ʺ which ʺmust be part of the Proposed 

Remedial Action Plan (PRAP)/ROD process at the completion of the Remedial 

Investigation/Feasibility Studyʺ).18  Clearly, IRMs can either be removal or 

remedial actions.  Accordingly, because the 1997 cleanup was part of a larger 

remedial action that began in 1993, NYSEGʹs claims are time‐barred.        

                                              
18 TAGM 4048 was superseded by DER‐10.  See New York State Department of 

Environmental Conservation, DER‐10 / Technical Guidance for Site Investigation and 
Remediation, at 35 (May 3, 2010), available at http://www.dec.ny.gov/docs/ 
remediation_hudson_pdf/der10.pdf 
                                        ‐ 49 ‐ 
 
             c.    Owego 

               The district court found that the six‐year statute of limitations 

barred NYSEG from recovering costs for the 2003 cleanup of a portion of the 

Owego site because that cleanup was part of a remedial cleanup begun in 1994.  

NYSEG, 808 F. Supp. 2d at 511.  NYSEG argues that the 2003 cleanup was 

separate from the 1994 cleanup, triggering a separate statute of limitations.   

             Between September 1994 and July 1995, NYSEG remediated the 

portion of the site known as ʺOperational Unit 1ʺʹ (ʺOU‐1ʺ) by removing and 

thermally destroying 13,000 tons of coal tar‐contaminated soil.  Id.  NYSEG 

performed this work pursuant to the ROD issued by DEC in 1994.   

             In 1996, NYSEG discovered more coal tar contamination in the 

Susquehanna River on what became ʺOperational Unit 2ʺ (ʺOU‐2ʺ).  In 1998, 

NYSEG identified a pipe leading to the riverbed as the source of contamination.  

In 2002, DEC ordered NYSEG to remove the pipe as well as the contaminated 

river sediments.  In 2003, NYSEG completed remediating the river and pipe by 

removing 1,200 tons of sediment and 30 feet of pipeline.    

             NYSEG now seeks to recover for the cost of groundwater 

monitoring and pipe and sediment removal performed at OU‐2 in 2003, arguing 



                                        ‐ 50 ‐ 
 
that it was a separate remedial action.  FirstEnergy argues that this cleanup is a 

continuation of the remedial work begun in 1994 on OU‐1, and thus time‐barred.   

             The district court found that the work at OU‐2 was part of the earlier 

remedial action at OU‐1.  We agree.  First, the work at OU‐2 was remedial ‐‐ it 

was designed to permanently eliminate the coal tar contamination from the 

Susquehanna River by removing the pipe leading to the river and the 

contaminated sediment. 

             Second, the district court correctly held that there can only be one 

remedial action at any given site.  Id.  Virtually every court that has considered 

this issue has agreed.  See generally Colorado v. Sunoco, 337 F.3d 1233, 1241 (10th 

Cir. 2003) (ʺIn our view, this language [of the statute] indicates there will be but 

one ʹremoval actionʹ per site or facility, as well as a single ʹremedial actionʹ per 

site or facility.ʺ); Kelley v. E.I DuPont de Nemours & Co., 17 F.3d 836, 843 (6th Cir. 

1994) (holding that all removal activity should be considered part of one removal 

action because ʺ[i]t is simply inconsistent with the[] ʹessential purposesʹ [of 

CERCLA] to require suit on each arguably independent removal activityʺ) 

(internal citations omitted); Yankee Gas Servs. Co., 616 F. Supp. 2d at 270 

(ʺ[C]ourts have generally held that there can be only one removal and one 



                                         ‐ 51 ‐ 
 
remedial action per facility, regardless of the number of phases in which the 

clean‐up occurs.ʺ); California ex rel Cal. Depʹt of Toxic Substances Control v. 

Hyampom Lumber Co., 903 F. Supp. 1389, 1394 (E.D. Ca. 1995) (ʺThere is no 

authority for the view that each ʹremedialʹ activity undertaken at a site triggers a 

new cause of action for the cost recovery of that activity.ʺ).  But see United States v. 

Manzo, 182 F. Supp. 2d 385, 402 (D. N.J. 2000) (finding different statutes of 

limitation for different operable units); United States v. Ambroid Co., Inc., 34 F. 

Supp. 2d 86, 88 (D. Mass. 1999) (finding more than one removal action in the 

ʺunusual circumstanceʺ where eighteen months after EPA closed site leaving 

behind drums of hazardous waste which had no legally‐approved method of 

disposal, site was broken into and drums damaged, requiring second removal 

action).   

              We agree with the majority view and hold that there can only be one 

remedial action at a site.  The very nature of a remedial action is to permanently 

remediate hazardous waste.  Next Millenium, 732 F.3d at 125.  A remedial action 

is supposed to be a final, once‐and‐for‐all cleanup of a site, and once a PRP 

completes an approved remediation plan, it would not be logical ‐‐ or fair ‐‐ to 

subject that entity to additional CERCLA lawsuits seeking yet additional 



                                          ‐ 52 ‐ 
 
permanent relief, although we recognize that what seems final at a given point in 

time might come to appear inadequate at a later date as scientific knowledge 

progresses.19     

                      This limitation on remedial actions does not, however, foreclose cost 

recovery actions for supplemental cleanup costs incurred after the limitations 

period has run on the initial cleanup, if they are filed within three years of the 

completion of the remedial work.  Section 9613(g)(2) distinguishes between an 

ʺinitial actionʺ and a ʺsubsequent action or actionsʺ to recover additional 

response costs as part of the same remedial action.  42 U.S.C. § 9613(g)(2).  

Section 9613(g)(2) provides that subsequent actions for ʺfurther response 

costs . . . may be maintained at any time during the response action, but must be 

commenced no later than 3 years after the date of completion of all response 

action.ʺ  Id.  As long as the party seeking to recover costs filed an initial action for 

cost recovery within the time period specified in § 9613(g)(2)(A) and (B), the 

party can recover the costs of later cleanups if the action to recover such costs is 

filed no later than three years after the date of completion of the new cleanup.  




                                              
  We express no view as to whether there may only be one removal action under 
19

CERCLA.   
                                                 ‐ 53 ‐ 
 
See id.  Here, the later cleanup could not qualify as a ʺfurther response costʺ 

because the three‐year period had expired.  Id.   

             Therefore, the district court correctly held that NYSEGʹs claims for 

cost recovery for the remedial work at OU‐2 is time‐barred. 

      5.     Gas Production  

             The district court used total gas production at each site to allocate 

liability because both parties agree that coal tar was generally created in 

proportion to the amount of gas produced.  NYSEG, 808 F. Supp. 2d at 484.  The 

parties disagree, however, as to how to determine the amount of gas produced 

by a particular plant at a particular time.  While the parties agree on the amount 

of coal tar produced between 1887 and 1932, they do not agree about the amount 

of coal tar produced before 1887 or after 1932.20   

             Specifically, NYSEG argues that the district court was incorrect in 

adopting FirstEnergyʹs estimates for the pre‐1887 and post‐1932 period.  

Regarding the pre‐1887 period, FirstEnergy’s expert took the production 

numbers reported in the first year of the Brownʹs Directory in 1887 for a particular 

                                              
20 Between 1887 and 1932, Brownʹs Directory of American Gas Companies published 

specific gas production figures.  Both parties agree that Brownʹs Directory production 
numbers are correct, and therefore do not dispute numbers for this period.  NYSEG, 808 
F. Supp. 2d at 530‐32.  
                                        ‐ 54 ‐ 
 
plant and assumed that the plant had produced one‐half of that amount of gas 

each year, from its first year of operation until 1887.   

             For the period from 1932 to 1940, First Energyʹs expert used Brownʹs 

Directory records which contained system‐wide (not plant‐by‐plant) reports for 

1932 to 1940.  He then made production estimates for each plant based on those 

records and extrapolated to estimate production for years when exact gas 

volume data was not available.  

             NYSEG argues that for the period before 1887, the district court 

should have found no gas production at all ‐‐ even though there was gas 

production ‐‐ because the numbers are not reliable.  For the 1932 to 1940 period, 

NYSEGʹs expert relied on yearly production figures found in data collected by 

the PSC for most of the operating plants.  If a PSC record was not available for 

that year, NYSEGʹs expert treated that year as if there were no gas production. 

             In light of the severely limited information available, the district 

court did not err in using FirstEnergyʹs estimates.  It was reasonable for the court 

to use its best estimates for periods in which there was indisputably some gas 

production, rather than to treat those years as if there were no production at all. 

 



                                         ‐ 55 ‐ 
 
       6.     NYSEGʹs $20 Million Insurance Settlement  

              NYSEG received $20 million in an insurance settlement, which 

covered thirty‐eight sites, including the sixteen sites in this suit.  Id. at 484.  The 

settlement also extinguished third‐party property damage claims against the 

settling insurer.  Id.   

              Although there was no evidence regarding the allocation of the 

settlement amount among the thirty‐eight sites, the district court chose to apply a 

portion of the settlement to reduce FirstEnergyʹs cleanup costs.  Id. at 527.  In 

doing so, the district court calculated a pro rata share of the insurance settlement 

by using 42.1 percent of $20 million, which represented the proportion between 

the sixteen sites in this case and the thirty‐eight involved in the insurance 

settlement.  Id.  This came to a total of $8,421,052, the pro rata share of the 

settlement attributable to the sixteen sites.  That amount is 8.9 percent of the total 

amount of money sought for cleanup, $94,277,153, which percentage the court 

then applied evenly over the sixteen sites to reduce NYSEGʹs recovery.  Id.   

              NYSEG argues that none of the money should have been applied to 

reduce FirstEnergyʹs payments because (1) FirstEnergy did not carry its burden 




                                          ‐ 56 ‐ 
 
to prove the affirmative defense that the insurance proceeds should be applied to 

reduce its liability and (2) there is no risk of double recovery for NYSEG.21 

             The district court did not err in reducing NYSEGʹs recovery to 

account for the insurance proceeds.  To begin, we note that the district court was 

correct that the collateral source rule does not apply in CERCLA cases.  The 

collateral source rule generally provides that ʺdamages recoverable for a wrong 

are not diminished by the fact that the party injured has been wholly or partially 

indemnified for his loss by insurance effected by him and to the procurement of 

which the wrongdoer did not contribute.ʺ  Ocean Ships, Inc. v. Stiles, 315 F.3d 111, 

116 (2d Cir. 2002) (internal quotations marks omitted).  ʺ[T]he policy underlying 

the collateral source rule ‐‐ to provide the innocent party with the benefit of any 

windfall ‐‐ is simply not advanced in [CERCLA] cases.ʺ  Friedland v. TIC‐The 

Indus. Co., 566 F.3d 1203, 1207 (10th Cir. 2009); see also Basic Mgmt. Inc. v. United 

States, 569 F. Supp. 2d 1106, 1123‐24 (D. Nev. 2008) (refusing to apply collateral 

source rule to insurance proceeds because ʺCERCLA contribution actions are not 

injury actions in which the injured party is seeking compensation for damages to 

be made whole againʺ).  Rather, in resolving contribution claims under CERCLA, 
                                              
21 NYSEG argues that it paid more than $94 million to clean up the sites and expects to 

spend another $114 million.  Therefore, even with $30 million from FirstEnergy, there is 
no chance of double recovery if the $20 million is applied.   
                                         ‐ 57 ‐ 
 
a ʺcourt may allocate response costs among liable parties using such equitable 

factors as the court determines are appropriate.ʺ  42 U.S.C. § 9613(f)(1); see 

Goodrich Corp. v. Town of Middlebury, 311 F.3d 154, 168 (2d Cir. 2002) (ʺ[T]he court 

must allocate response costs among liable parties in an equitable manner.ʺ).      

             Here, in reducing NYSEGʹs recovery in light of the insurance 

payment, the district court reasonably exercised its equitable powers to allocate 

response costs between the parties.  First, insofar as NYSEG contends that 

FirstEnergy failed to carry its burden of proving that consideration of the 

insurance settlement was warranted, the argument fails.  FirstEnergy presented 

evidence of the $20 million insurance payment.  NYSEG, the party in position to 

explain how the proceeds were allocated among the thirty‐eight sites, failed to 

present any such evidence.  Given the sparseness of the record as to the 

allocation of the proceeds, therefore, the district courtʹs pro rata allocation based 

on the number of sites should be applied was not arbitrary or haphazard, but 

reasonable.   

             Second, while it is undoubtably correct that there was no risk of 

NYSEG receiving a double recovery, that fact did not preclude the district court 

from equitably reducing NYSEGʹs recovery to account for the insurance 



                                         ‐ 58 ‐ 
 
proceeds.  See, e.g., Basic Mgmt. Inc., 569 F. Supp. 2d at 1125 (ʺEquity and common 

sense . . . dictate that [p]laintiffs cannot recover the remediation costs paid for by 

their insurance policies.ʺ).  Instead, CERCLAʹs ʺexpansive language . . . affords a 

district court broad discretion to balance the equities in the interests of justice.ʺ  

Bedford Affiliates, 156 F.3d at 429.  Accordingly, the district court did not err in 

applying NYSEGʹs insurance settlement to reduce FirstEnergyʹs liability.       

      7.       Should NYSEGʹs Recovery be Reduced Either Because of Economic 
               Benefit or Alleged Delay in Cleaning Up? 
            
               FirstEnergy argues that the district court should have reduced 

NYSEGʹs recovery to reflect the fact that NYSEG would benefit from the 

increased value of the cleaned up sites.  It also argues that NYSEGʹs recovery 

should be reduced because NYSEG was slow to remediate and ʺengaged in 

unnecessarily piecemeal remediation.ʺ  FirstEnergy Br. at 87.  These arguments 

are not persuasive.   

               Regarding the economic benefit of the cleanup, the district court 

recognized the substantial amount of money NYSEG was spending on cleanup ‐‐

 $94 million to date with another $114 million expected in future costs.  

Considering that NYSEG does not expect to collect a comparable amount from 

other PRPs, NYSEG is hardly gaining a windfall.  FirstEnergy also fails to offer 

                                         ‐ 59 ‐ 
 
evidence about any increase in the value of the land, much less an increase over 

the $200 million NYSEG will expend to clean up the properties.    

            FirstEnergyʹs argument that NYSEG caused unreasonable delay in 

the cleanup fails as well.  FirstEnergy points to two specific examples of alleged 

delay: (1) in 1983, a NYSEG employee proposed a program under which all MGP 

investigation would be completed by 1988, with remediation completed within 

two years (this plan was not adopted) and (2) in 1989, NYSEG employees 

proposed a ʺcomprehensive approachʺ to site cleanup, but NYSEG did not move 

forward with broad remediation efforts until 1994.  FirstEnergy Reply Br. at 35.  

FirstEnergy offers no explanation as to why NYSEG was unreasonable in failing 

to adopt the 1983 plan, nor has it shown that the plan was even technically or 

financially feasible.  FirstEnergy also fails to explain how NYSEG was 

unreasonable in adopting the 1994 plan instead of the 1989 proposal.  In short, 

the record simply does not support FirstEnergyʹs argument that NYSEG caused 

unreasonable delay in the cleanup by declining to follow a plan suggested in 

1983 or delaying its cleanup plan until it adopted a joint plan with DEC in 1994. 

             

             



                                       ‐ 60 ‐ 
 
      8.     I.D. Booth 

             I.D. Booth bought the Cortland‐Homer MGP from Mack Trucks, Inc. 

in 1971, which bought it from NYSEG.  NYSEG, 808 F. Supp. 2d at 453.  As a 

result, it is liable under CERCLA as a current owner.  It now raises two issues on 

appeal.  First, I.D. Booth argues that the district court erred in finding it liable for 

cleanup costs at the Cortland‐Homer site.  Second, I.D. Booth argues 

alternatively that the amount of liability assigned to it by the district court was 

too high. 

             The Cortland‐Homer site is divided into two parcels:  OU‐1, which 

is comprised of the former MGP area and the structures below its surface, and 

OU‐2, which consists of the adjacent land.  I.D. Boothʹs office building was 

located in OU‐1 and sat on top of two buried gasholders.  

             Sometime in the mid‐1990s, after coal tar contamination was 

discovered on the Cortland‐Homer site, NYSEG offered to buy the southern 

portion of the Booth building from I.D. Booth.  Although the building was 

appraised at $350,000, I.D. Booth demanded $2 million, which included the cost 

of business disruption.  Negotiations began in mid‐November 2005.  On May 8, 

2008, NYSEG paid $1.8 million for the southern portion of the building and gave 



                                         ‐ 61 ‐ 
 
I.D. Booth the right to buy the property back after remediation for $1 in the event 

NYSEG were to decide to sell it.  I.D. Booth retained ownership of the northern 

portion of the building.  

             I.D. Booth claims to be entitled to a ʺthird‐partyʺ defense under 

section 107(b)(3), which requires it to establish that: 

     [T]he offending ʺrelease . . . of a hazardous substance and the 
     damages resulting therefrom were caused solely by . . . an act or 
     omission of a third party,ʺ provided that (1) the third party is not 
     ʺone whose act or omission occurs in connection with a contractual 
     relationship, existing directly or indirectly, with the defendant,ʺ (2) 
     the defendant ʺtook precautions against foreseeable acts or 
     omissions of any such third party and the consequences that could 
     foreseeably result from such acts or omissions,ʺ and (3) the 
     defendant ʺexercised due care with respect to the hazardous 
     substance concerned, taking into consideration the characteristics of 
     such hazardous substance, in light of all relevant facts and 
     circumstances.ʺ   
      
New York v. Lashins Arcade Co., 91 F.3d 353, 359 (2d Cir. 1996) (quoting 42 

U.S.C. § 9607(b)(3)).  I.D. Booth bears the burden of showing by preponderance 

of the evidence that all four of these conditions are met.  NYSEG, 808 F. Supp. 2d 

at 514. 

             Here, the district court correctly held that I.D. Booth failed to meet 

its burden with respect to the third requirement because it did not exercise due 

care with respect to the cleanup effort.  Id. at 519; see Lashins Arcade Co., 91 F.3d at 

                                         ‐ 62 ‐ 
 
361 (explaining that ʺdue care would include those steps necessary to protect the 

public from a health or environmental threatʺ) (internal citations and quotations 

omitted).   

               The district court found that I.D. Boothʹs tactics created extensive 

delays in negotiations.  Despite knowing that NYSEG could not begin 

remediation until it acquired portions of the Cortland‐Homer site ‐‐ which 

included the removal of two former gasholders from below I.D. Boothʹs 

building ‐‐ I.D. Booth engaged in ʺprotracted negotiations.ʺ  NYSEG, 808 F. Supp. 

2d at 518.  As a result, I.D. Booth was largely responsible for a two‐year delay in 

the cleanup due to its untimely responses to NYSEGʹs proposals and its 

ʺaggressive price demand.ʺ  Id.  As FirstEnergy’s expert testified, this delay most 

likely allowed more coal tar to migrate.  Id. at 519.  Because I.D. Boothʹs delays 

prevented NYSEG from obtaining control of the I.D. Booth building located on 

OU‐1, NYSEG was forced to consider implementing the remedy at OU‐2 first, 

even though this was not the optimal order in which to proceed with cleanup.  

Id.    

               To further exacerbate the problem, I.D. Boothʹs cooperation in 

cleanup efforts was ʺsomewhat lackluster,ʺ as it failed, for example, to provide 



                                          ‐ 63 ‐ 
 
NYSEG with ʺfeedback.ʺ  Id.; see Lashins Arcade Co., 91 F.3d at 361 (landowner 

failed to exercise ʺdue careʺ where it remained passive ʺsimply because public 

environmental authorities are addressing a hazardous waste situationʺ).  Because 

this finding was not clearly erroneous, we affirm.22   

             I.D. Booth also complains that the portion of the cleanup costs 

assigned to it was too high.  The district court assigned I.D. Booth 15 percent of 

FirstEnergyʹs costs at the Cortland‐Homer site, or 6.7 percent of NYSEGʹs total 

Cortland‐Homer costs.  NYSEG, 808 F. Supp. 2d at 535, 542.  Accordingly, the 

district court found that I.D. Booth was liable for $160,089 in past costs, and for 

15 percent of all future ʺnecessary and NCP compliant costs incurred by 

NYSEG.ʺ  Id.  I.D. Booth argues that even if it caused a delay, that delay should 

be measured from date of the issuance of the ROD approving the remediation 

method (March 2007) to the date of sale (April 2008), or 14 months.  Using those 

dates, I.D. Booth would only owe 1.35 percent of total costs ‐‐ 14 months out of 75 

total years of production (1858 to 1933).  In the alternative, I.D. Booth argues that 
                                              
22 I.D. Booth claims the testimony of NYSEG expert Robert Karls supports its position 

that any delay had no impact on the contamination.  Karls stated that there was no need 
to ʺre‐prioritize[ ]ʺ the removal of contamination ʺbefore the scheduled implementation 
of remediation.ʺ  App. at 1413.  This statement, however, merely suggests that Karls 
agreed with the timing of the remediation plan in place.  It does not contradict the 
district courtʹs findings that I.D. Booth exacerbated the contamination by delaying 
negotiations. 
                                         ‐ 64 ‐ 
 
the amount it owes should only be .67 percent, which is one year out of the 

roughly one‐hundred and fifty years the site has been in existence (1858‐2014).   

             We find that the district court did not abuse its discretion in 

allocating the response costs.  The district court reasonably took into account the 

fact that I.D. Booth would benefit from the increased property value after 

remediation and that its negotiating tactics led to significant delays in 

remediating the property.  Id. at 533.  Accordingly, we affirm.   

                                  CONCLUSION 

             In sum, we hold:  

             (1) NYSEGʹs CERCLA claims against FirstEnergy are not barred by 

the covenant not to sue;  

             (2) AGECO is not directly liable under CERCLA as an operator;  

             (3) FirstEnergy is liable to NYSEG on a veil piercing theory based on 

AGECOʹs control over NYSEG from 1922 to January 10, 1940, but not for 

contamination created by other AGECO subsidiaries before those subsidiaries 

merged into NYSEG;  

             (4) NYSEGʹs claims as to the (a) Plattsburgh site are timely, (b) 

Norwich site are untimely, and (c) Owego site are untimely;  



                                        ‐ 65 ‐ 
 
               (5) The district court did not err in calculating total gas production at 

the sites;  

               (6) The district court did not abuse its discretion in reducing 

NYSEGʹs recovery from FirstEnergy by a portion of NYSEGʹs $20 million 

insurance settlement;  

               (7) The district court did not abuse its discretion in declining to 

reduce NYSEGʹs recovery to reflect the increased value of the remediated 

properties or NYSEGʹs alleged delay in the remedial efforts; and  

               (8) I.D. Booth is liable for a portion of cleanup costs and the district 

court did not abuse its discretion in apportioning liability in this respect.  

               For the foregoing reasons, the judgment of the district court is 

AFFIRMED in part and VACATED in part, and the case is REMANDED for 

further proceedings. 




                                          ‐ 66 ‐